DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  
Applicants’ submission filed on August 3, 2020 has been entered.

Status of Claims
The response submitted on August 3, 2020 has been entered.
New claims 21-25 have been added. 
Claims 5, 9-11, 13, 15, and 19-25 are examined in this Office action. 

Claim Interpretation
Regarding claims 5, 9-11, 13, 15, and 19-25, the term “terpenoids” refers to the large and diverse class of naturally occurring organic chemicals of terpenes and can be found in all classes of living organisms. Terpenoids are molecules derived from a five-carbon isoprene unit that are 

Claim Objections
Claims 5, 9, and 24 are objected to for italicizing the abbreviation(s) for several species (“spp.”). These abbreviations should not be italicized. 
Claims 5 and 24 are also objected to for italicizing the conjunction “or” in the last line of the claim(s); cf. claim 9. The conjunction “or” should not be italicized.  
Claims 5, 9 and 21 recite the phrase “BHLH”, which should be replaced with ---bHLH25---; as it references a bHLH25 protein that is previously recited in the claim(s).  
	Appropriate correction is required. 

Claim Rejections - 35 USC § 112
Indefiniteness
Claims 5, 9-11, 13, 15, 19-20, and 25 are rejected under 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend.
Regarding claims 5, 9-11, 13, 15, and 19-20: claims 5 and 9 are directed to exemplary narrower embodiments that fall within recited broad ranges. However, description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a See MPEP § 2173.05(c). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), where broad language is followed by "such as" and then narrow language. This can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Id. 
In the present instance, claims 5 and 9 recite in a Markush group relatively broader embodiments (“plant terpenoid compounds”) and also recite exemplary, narrower embodiments/limitations (plant terpenoid indole alkaloids, plant monoterpenoid indole alkaloids). 
Regarding claim 25: the claim recites a method “wherein the nucleic acid encoding a bHLH25 protein selected from the group consisting of SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, and SEQ ID NO:8”. It is unclear whether it is (i) the nucleic acid or (ii) the protein which is selected from the group.
	In the interest of compact prosecution, the claims are nonetheless examined.

Written Description
Claims 5, 9-11, 13, 15, and 19-25 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend. 
The claims are broadly drawn to methods of increasing production of a secondary metabolite in a Papaver spp., Rauwolfia spp., Catharanthus spp., Artemisia spp., Taxus spp., Cinchona spp., Eschscholtzia californica, Camptotheca acuminata, Hyoscyamus spp., Berberis spp., Coptis spp., Datura spp., Atropa spp., Thalictrum spp., Peganum spp., Panax spp., Avena spp., Medicago spp., Quillaja spp., Sapindus spp., Saponaria spp., Betula spp., Digitalis spp., Glycyrrhiza spp., Bupleurum spp., Centella spp., Dracaena spp., Aesculus spp. or Yucca spp. plant, and to producing a Papaver spp., Rauwolfia spp., Catharanthus spp., Artemisia spp., Taxus spp., Cinchona spp., Eschscholtzia californica, Camptotheca acuminata, Hyoscyamus spp., Berberis spp., Coptis spp., Datura spp., Atropa spp., Thalictrum spp., Peganum spp., Panax spp., Avena spp., Medicago spp., Quillaja spp., Sapindus spp., Saponaria spp., Betula spp., Digitalis spp., Glycyrrhiza spp., Bupleurum spp., Centella spp., Dracaena spp., Aesculus spp. or Yucca spp. plant with a different profile of at least one secondary metabolite, which comprise increasing the expression in the plant of a nucleic acid encoding a bHLH25 protein which is at least 90% identical to SEQ ID NOs:5-8, wherein the increased expression is effected by introducing and expressing in the plant a chimeric gene comprising a control sequence able to drive expression of a nucleic acid sequence in a plant cell, and a nucleic acid sequence encoding 
	The Specification describes the selection of novel transcription factors that are co-regulated with known saponin biosynthesis genes in Medicago truncatula (Example 1, page 37-38, paragraph 00154). Four transcription factors (TFs), all belonging to clade IVa of the basic helix-loop-helix (bHLH) family of TFs to which also Arabidopsis thaliana bHLH25 (At4g37850) belongs, were significantly co-expressed. The complete open reading frames (ORFs) were obtained by blasting the Affymetrix probe set sequences against the M. truncatula genome v4.0 (Medicago truncatula genome project) and were denominated as follows: MtbHLH25a (Medtr7g080780.1), MtbHLH25b (Medtr2g104650.1), MtbHLH25c (Medtr4g066460.1) and MtbHLH25d (Medtr0246s0020.1) (Id.; see also Table 2, pages 44-47; SEQ ID NOs:1-4 for polynucleotide sequences, and SEQ ID NOs:5-8 for protein sequences, respectively). 
	Instant SEQ ID NO:5 corresponds to MtbHLH25a. See Table 2, page 44.
	Instant SEQ ID NO:6 corresponds to MtbHLH25b. See Table 2, page 45.
	Instant SEQ ID NO:7 corresponds to MtbHLH25c. See Table 2, page 46.
	Instant SEQ ID NO:8 corresponds to MtbHLH25d. See Table 2, page 47. 
	Instant SEQ ID NO:17 corresponds to CrbHLH25. See Table 2, page 48.
	Applicants describe the generation of chimeric constructs of M. truncatula bHLH25 homologs for functional analyses (Example 2, pages 38-39, paragraphs 00155-00157).  
M. truncatula bHLH25 homologs by transient expression assays (Example 3, page 39, paragraph 00158), and they describe the overexpression of MtbHLH25b homologs in transgenic M. truncatula hairy roots (Example 4, pages 39-40, paragraphs 00159-00160).
	Applicants describe the enhanced production of saponins in M. truncatula bHLH25a- overexpressing lines (Example 5, page 40, paragraph 00161). 
	Applicants describe the enhanced production of seco-iridoids and monoterpenoid indole alkaloids in CrbHLH25-overexpressing C. roseus cell suspension lines; in an attempt to assess the effect of overexpression of the clade IVa bHLH TFs on MIA biosynthesis in plants (Example 7, pages 41-42, paragraphs 00164-00165). 
	Applicants have broadly claimed methods that include the production of all possible plant terpenoid compounds, plant terpenoid indole alkaloids, plant monoterpenoid indole alkaloids, or saponins, loganic acid, strictosidine, secologanin, serpentine, ajmalicine, and tabersonine, through the increased expression of nucleic acids encoding a genus of proteins at least 90% identical to SEQ ID NOs:5-8, in a plurality of plant genera. However, Applicants have not reduced to practice a representative number of species of the broadly claimed genera. For example, it is known in the art that the family of plant bHLH proteins is highly diverse, having 26 subfamilies, including IVa (Pires and Dolan, 2010, Origin and Diversification of Basic-Helix-Loop-Helix Proteins in Plants, Mol. Biol. Evolution 27: 862-874; see IDS filed 11/21/2018; see page 866, Fig. 3; see also Fig. 4 on page 867 and accompanying text, describing how plant bHLH do not group with other eukaryotic bHLH). The basic helix-loop-helix (bHLH) domain is a highly conserved amino acid motif that defines this group of transcription factors. The bHLH Id., page 862, left-hand col.). 
	Indeed, Applicants concede that term “terpenoids” refers to the large and diverse class of naturally occurring organic chemicals of terpenes and can be found in all classes of living organisms. Terpenoids are molecules derived from a five-carbon isoprene unit that are assembled and modified in different ways and have diverse activities (Specification, page 30, paragraph 00129); see Claim Interpretation, supra.
	BLASTing® instant SEQ ID NO:5 in the NCBI/GenBank database reveals relatively high heterogeneity (i.e., relatively low percentage identity) with respect to other polypeptide sequences in the GenBank. In fact, except for Medicago truncatula, no other plant has a known polypeptide that is more than 68% identical to instant SEQ ID NO:5. The most significant similarity is relative to several bHLH18-like proteins, a bHLH25-like protein, and several NAI1-like proteins; see alignments on page 17 in the Office action dated 11/29/2019; and all of which are sequences of clones that do not appear to have been in Applicants’ possession at the time of filing. It is therefore unclear what possible function(s) the broadly recited polynucleotides and polypeptides might have in all of the claimed plant species (e.g., increased expression of the elected SEQ ID NO:5 in Yucca spp.).
	Even the proteins that are identified and claimed by Applicants as members of subfamily IVa show relatively low level of sequence identity. For example, the attempt at BLAST® alignment of instant SEQ ID NO:5 (elected protein sequence) and instant SEQ ID NO:6 (claimed but not elected protein sequence) resulted in only 45% sequence identity; see alignment on page 16 in the Office action dated 11/29/2019. 


ALIGNMENT OF INSTANT SEQ ID NO:5 WITH INSTANT SEQ ID NO:17

    PNG
    media_image1.png
    352
    675
    media_image1.png
    Greyscale


	ALIGNMENT OF INSTANT SEQ ID NO:7 WITH INSTANT SEQ ID NO:17

    PNG
    media_image2.png
    357
    670
    media_image2.png
    Greyscale


® instant SEQ ID NO:7 in the NCBI/GenBank database reveals relatively high heterogeneity (i.e., relatively low percentage identity) with respect to other polypeptide sequences in the GenBank. In fact, except for Medicago truncatula, no other plant has a known polypeptide that is more than 56.76% identical to instant SEQ ID NO:7; see below; and all of which are sequences of clones that do not appear to have been in Applicants’ possession at the time of filing. Accordingly, based on the disclosure and the state of the art, it is unclear what possible function(s) the broadly recited polynucleotides and polypeptides might have in all of the claimed plant species; for example, how could increased expression of SEQ ID NO:7 (MtbHLH25c) result in increased production of tabersonine in an Avena spp. (oats) plant. 


    PNG
    media_image3.png
    461
    1214
    media_image3.png
    Greyscale


Applicants have failed to reduce to practice the broadly claimed genera of compositions. The representative species for the claimed genera are not disclosed, and thus their structure and function are unknown. Hence, Applicants fail to meet the two-prong test set forth by Eli Lilly. 
	Given Applicants have provided very vague description of the structures or method steps that would link the broadly claimed genera of (i) all possible plant terpenoid compounds, plant terpenoid indole alkaloids, plant monoterpenoid indole alkaloids, or saponins, loganic acid, iii) all of Papaver spp., Rauwolfia spp., Catharanthus spp., Artemisia spp., Taxus spp., Cinchona spp., Eschscholtzia californica, Camptotheca acuminata, Hyoscyamus spp., Berberis spp., Coptis spp., Datura spp., Atropa spp., Thalictrum spp., Peganum spp., Panax spp., Avena spp., Medicago spp., Quillaja spp., Sapindus spp., Saponaria spp., Betula spp., Digitalis spp., Glycyrrhiza spp., Bupleurum spp., Centella spp., Dracaena spp., Aesculus spp. or Yucca spp, it remains unclear what features or method steps are capable of performing the claimed function. The Specification fails to provide an adequate written description to support the breadth of the claims. Therefore, one skilled in the art would not have recognized Applicants to be in possession of the claimed invention at the time the application was filed. See Written Description guidelines published in 2008 online at https://www.uspto.gov/sites/default/files/web/menu/ written.pdf.

	Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted on August 3, 2020 have been carefully considered but they were not found to be persuasive. Applicants contend that claims 5 and 19 have been amended to provide that the secondary metabolites are particular classes of plant terpenoid compounds (Remarks, page 8, third full paragraph). Applicants argue that the overexpression of MtbHLH25a (SEQ ID NO:5) in M. truncatula resulted in the production of 19 secondary metabolites (Id., penultimate paragraph). 
	The Examiner disagrees. As described above, Applicants have only reduced to practice (i) the production of saponins in M. truncatula overexpressing MtbHLH25a (SEQ ID NO:5), and ii) the production of monoterpenoid indole alkaloids in CrbHLH25 (SEQ ID NO:17)-overexpressing C. roseus cell suspension lines. 
	In contrast to Applicants’ arguments, applicants even the proteins that are identified by Applicants as members of subfamily IVa show relatively low level of sequence identity. However, the claims broadly recite the causal relationship between broadly recited genera of (i) proteins, (ii) compoinds (e.g., all possible plant terpenoid compounds), and (iii) a plurtality of plants. This is not sufficient to satisfy the written description requirement. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010) (en banc) (citing Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997) (“The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.”). “One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. ”AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1300 (Fed. Cir. 2014). 

Claim Rejections - 35 USC § 103
Claims 5, 9-11, 13, 15, and 19-25 are rejected under 35 U.S.C. § 103 as being unpatentable over PARK (Park et al., United States Patent Application Publication No. 2009/0136925 A1, published May 28, 2009) in view of TOMINAGA-WADA (Tominaga-Wada et al., 2011, Analysis of IIId, IIIe and IVa group basic-helix-loop-helix proteins expressed in Arabidopsis root epidermis, Plant Science 181: 471-478, with supplementary data) and MATSUSHIMA (Matsushima et al., 2004, NAI1 Gene Encodes a Basic-Helix-Loop-Helix–The Plant Cell 16: 1536-1549), and the sequence of the Medicago truncatula transcription factor NAI1, with a GenBank accession number XP_003624235, version XP_003624235.1, published 21 November 2011). 
The claims are drawn to methods of increasing production of a secondary metabolite in a Papaver spp., Rauwolfia spp., Catharanthus spp., Artemisia spp., Taxus spp., Cinchona spp., Eschscholtzia californica, Camptotheca acuminata, Hyoscyamus spp., Berberis spp., Coptis spp., Datura spp., Atropa spp., Thalictrum spp., Peganum spp., Panax spp., Avena spp., Medicago spp., Quillaja spp., Sapindus spp., Saponaria spp., Betula spp., Digitalis spp., Glycyrrhiza spp., Bupleurum spp., Centella spp., Dracaena spp., Aesculus spp. or Yucca spp. plant, and to producing a Papaver spp., Rauwolfia spp., Catharanthus spp., Artemisia spp., Taxus spp., Cinchona spp., Eschscholtzia californica, Camptotheca acuminata, Hyoscyamus spp., Berberis spp., Coptis spp., Datura spp., Atropa spp., Thalictrum spp., Peganum spp., Panax spp., Avena spp., Medicago spp., Quillaja spp., Sapindus spp., Saponaria spp., Betula spp., Digitalis spp., Glycyrrhiza spp., Bupleurum spp., Centella spp., Dracaena spp., Aesculus spp. or Yucca spp. plant with a different profile of at least one secondary metabolite, which comprise increasing the expression in the plant of a nucleic acid encoding a bHLH25 protein which is at least 90% identical to SEQ ID NOs:5-8, wherein the increased expression is effected by introducing and expressing in the plant a chimeric gene comprising a control sequence able to drive expression of a nucleic acid sequence in a plant cell, and a nucleic acid sequence encoding a bHLH25 protein which is at least 90% identical to SEQ ID NOs:5-8, wherein the sequences are not normally operably linked in nature; wherein the sequences are heterologous to the plant, and wherein the 
PARK teaches the identification of terpenoid-biosynthesis related regulatory protein-regulatory region associations (entire document; see Title, Abstract, for example).
PARK teaches that a regulatory protein can have an HLH (helix-loop-helix) DNA binding domain characteristic of basic-helix-loop-helix (bHLH) transcription factors (Specification, page 12, paragraph 0177). Basic-helix-loop-helix transcription factors belong to a family of transcriptional regulators present in eukaryotes. In plants, bHLH transcription factors are thought to have various roles in plant cell and tissue development as well as plant metabolism. The mechanism whereby bHLH transcription factors control gene transcription often involves homo- or hetero-dimerization (Id.). Basic-helix-loop-helix transcription factors constitute one of the largest families of transcription factors in Arabidopsis thaliana. Twelve sub-families have been identified. Within each of these main groups, there are conserved amino acid sequence motifs outside the DNA binding domain (Id.). 
PARK teaches a finite number of amino acid sequences of DNA clones (SEQ ID NO:36, SEQ ID NO:43, SEQ ID NO:73, SEQ ID NO:84, SEQ ID NO:302, SEQ ID NO:483, SEQ ID NO:566, SEQ ID NO:748, SEQ ID NO:750, SEQ ID NO:699, and SEQ ID NO:640), each of which is predicted to encode a polypeptide having an HLH DNA binding domain (Id.) (i.e., bHLH proteins). 
	PARK teaches and claims (claim 22 of PARK, for example) a plant cell comprising an exogenous nucleic acid comprising a regulatory region operably linked to a nucleic acid encoding a regulatory protein comprising a polypeptide sequence having 80% or greater sequence identity to a polypeptide sequence selected from a group that includes SEQ ID NOs:36, 
	PARK teaches that the invention has use over a broad range of plant species, including species from the genus Medicago (page 43, paragraph 0559). A particularly suitable group of species with which to practice the invention include terpenoid producing plants (Id., paragraph 0560). 
	PARK teaches the production of various plant terpenoid compounds, including monoterpene indole alkaloids and secologanin (page 40, paragraph 0538). 
	PARK does not explicitly teach the increased expression of the bHLH protein of instant SEQ ID NO:5 in Medicago truncatula, for the purpose of increasing the amount of terpenoids. However, such claimed compositions and methods would have been prima facie obvious to a person of ordinary skill in the art at the time of invention for the following reasons.
	TOMINAGA-WADA teaches analysis of IIId, IIIe and IVa group basic-helix-loop-helix (bHLH) proteins expressed in Arabidopsis root epidermis (entire document; see Title, Abstract, for example), and teaches that the bHLH transcription factors regulated secondary metabolism (page 471, left-hand col., first paragraph).  
	TOMINAGA-WADA specifically teaches three bHLH proteins from the Arabidopsis IVa subfamily: (i) AtbHLH018 (At2g22750); (ii) AtbHLH020 (At2g22770); and (iii) AtbHLH025 (At4g37850) (page 473, right-hand col., last two paragraphs, Table 2). 
	It is noted that the instant disclosure states that all four identified M. truncatula TFs belong to clade IVa of the bHLH family of TFs to which also all three of the above Arabidopsis thaliana bHLH proteins taught by TOMINAGA-WADA (At2g22750, At2g22770, and At4g37850) belong; see Specification, page 18, paragraph 0062. 
Id.). See also the paragraph bridging pages 472-473 for the generation of multiple recombinant constructs for the expression of various AtbHLH proteins in transgenic plants. 
	TOMINAGA-WADA teaches that a 1.6 kb PCR-amplified linear AtbHLH025 (i.e., At4g37850) genomic fragment was subcloned into pBluescript SK+ (pBS; Stratagene) to make pBS-AtbHLH025 (page 473, left-hand col., first paragraph).
	TOMINAGA-WADA teaches various chimeric genes, gene constructs, and vectors that comprise AtbHLH025 (i.e., At4g37850) operably linked to a CaMV 35S promoter (i.e., chimeric gene comprising a control sequence able to drive AtbHLH025 expression in plant cells). These constructs (i.e., vectors comprising the chimeric genes) were used to produce Arabidopsis AtbHLH025 overexpressing lines under the control of the CaMV 35S promoter (page 476, left-hand col., first paragraph; Supplementary data, Fig. S1-S2; see also Fig. S2, depicting expression of the 35S::AtbHLH025 construct in roots).	
	TOMINAGA-WADA teaches that the AtbHLH020 gene is identical to NAI1, taught by Matsushima and co-workers (see infra) (page 472, left-hand col., first paragraph page 477, right-hand col., first paragraph). 
	MATSUSHIMA teaches that the Arabidopsis thaliana At2g22770 gene (also described by TOMINAGA-WADA, supra), is also known as a NAI1 gene, and encodes a basic-helix-loop-helix–type (bHLH) putative transcription factor that regulates the formation of an endoplasmic reticulum – derived structure, the ER body (entire document; see Title, Abstract, for example). 
NAI1-regulated downstream production of secondary metabolites (page 1544, right-hand col., two last paragraphs). 
	The sequence of the Medicago truncatula transcription factor NAI1, with a GenBank accession number XP_003624235, version XP_003624235.1, has been publicly known since at least 21 November 2011; see GenBank information on XP_003624235.1, attached to a previous Office action. This sequence is 100% identical to instantly claimed SEQ ID NO:5. 
	Given the teachings of PARK, TOMINAGA-WADA, and MATSUSHIMA as described above, it would have been prima facie obvious to a person of ordinary skill in the art at the time of filing the instant application to use and to modify the compositions and methods taught by PARK, TOMINAGA-WADA, and MATSUSHIMA, and to introduce the known Medicago truncatula transcription factor NAI1 (bHLH) into Medicago truncatula plants; and this would result in the Applicants’ invention; with a reasonable expectation of success, and without any surprising results. Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of analyzing transgenic (Medicago truncatula) plants that overexpress bHLH (NAI1), as taught by PARK, TOMINAGA-WADA, and MATSUSHIMA; and the terpenoid-biosynthesis-related processes that are regulated by these bHLH proteins (as taught by PARK, for example). The overexpression of bHLH would generate secondary metabolites (terpenoids, monoterpene indole alkaloids, secologanin) in the transgenic (e.g., Medicago truncatula) plants, as taught by PARK, TOMINAGA-WADA, and MATSUSHIMA; because they would contain all the structures that are required for the recited function. Applicants are reminded that the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. § 102 or § 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). See MPEP § 2112. 
	Bioinformatic analysis, in silico and cDNA library screening, DNA isolation and identification, recombinant DNA technology including desired promoter and terminator sequences, expression vectors, and constructs, and secondary metabolite analysis are techniques that were routine in the art at the time the application was filed, as taught by the cited references and the state of the art in general.

	Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted on August 3, 2020 have been carefully considered but they were not found to be persuasive. It is noted that this is a new rejection. 

Summary
No claim is allowed.

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRATISLAV STANKOVIC, JD, PhD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663